Case 17-12178-JDW         Doc 59     Filed 01/18/19 Entered 01/18/19 15:56:37          Desc Main
                                     Document     Page 1 of 5
                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                              )                              CHAPTER 13
                                                    )
ALBIRDIA D. BROWN, DEBTOR                           )                 CASE NO. 17-12178-JDW
                                                    )
                                                    )

                                                    )
THE BANK OF NEW YORK MELLON                         )                                  MOVANT
TRUST COMPANY, N.A., AS SUCCESSOR                   )
TO BNY MIDWEST TRUST COMPANY,                       )
BNY MIDWEST TRUST COMPANY, AS                       )
SUCCESSOR HARRIS TRUST AND
                                                    j
SAVINGS BANK, AS TRUSTEE, OF
                                                    )
BOMBARDIER CAPITAL MORTGAGE                         )
SECURITIZA TION CORPORATION,                        )
SENIOR/SUBORDINATED                                 )
PASS-THROUGH CERTIFICATES, SERIES                   )
1999-B                                              )
   VS.                                              )
                                                    )
ALBIRDIA D. BROWN, DEBTOR                           )                           RESPONDENTS
WENDALL W BROWN, CO-DEBTOR                          )
                                                    )

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY
              AND THE CO-DEBTOR STAY AND TO ABANDON PROPERTY

         COMES NOW Movant, The Bank of New York Mellon Trust Company, N.A., as

successor to BNY Midwest Trust Company, BNY Midwest Trust Company, as successor Harris

Trust and Savings Bank, as Trustee, of Bombardier Capital Mortgage Securitization Corporation,

Senior/Subordinated Pass-Through Certificates, Series 1999-B, by counsel, and shows this Court

the following:

         1.      This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

automatic stay and under Section 1301(c) of the Bankruptcy Code for relief from the Co-Debtor

stay for all purposes allowed by law and the contract between the parties, including, but not

limited to, the right to foreclose on certain real property.

         2.      Movant is the servicer of a loan secured by certain real property in which Debtor

and Co-Debtor have an interest. Said real property is security for a promissory note, and is
Case 17-12178-JDW   Doc 59   Filed 01/18/19 Entered 01/18/19 15:56:37   Desc Main
                             Document     Page 2 of 5
Case 17-12178-JDW   Doc 59   Filed 01/18/19 Entered 01/18/19 15:56:37   Desc Main
                             Document     Page 3 of 5
Case 17-12178-JDW   Doc 59   Filed 01/18/19 Entered 01/18/19 15:56:37   Desc Main
                             Document     Page 4 of 5


      Respectfully submitted, this the __ day of _______ , 2019.


                             THE BANK OF NEW YORK MELLON TRUST
                             COMPANY, N.A., AS SUCCESSOR TO BNY
                             MIDWEST TRUST COMPANY, BNY MIDWEST
                             TRUST COMPANY, AS SUCCESSOR HARRIS TRUST
                             AND SAVINGS BANK, AS TRUSTEE, OF
                             BOMBARDIER        CAPITAL      MORTGAGE
                             SECURITIZATION              CORPORATION,
                             SENIOR/SUBORDINATED         PASS-THROUGH
                             CERTIFICATES, SERIES 1999-B


                       BY: ls/Karen A. Maxcy
                           Karen A. Maxcy
                           Mississippi Bar No. 8869
                           McCalla Raymer Leibert Pierce, LLC
                           1544 0ld Alabama Road
                           Roswell, GA 30076
                           Direct Phone 678-321-6965
                           Email: Karen.Maxcy@mccalla.com
                           Attorneyfor Movant
Case 17-12178-JDW        Doc 59    Filed 01/18/19 Entered 01/18/19 15:56:37      Desc Main
                                   Document     Page 5 of 5
                                CERTIFICATE OF SERVICE

       I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, do hereby certify that on
this date, I served a copy of MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND
THE CO-DEBTOR STAY AND TO ABANDON PROPERTY filed in this bankruptcy matter on
the following parties at the addresses shown, through the Court's ECF/CMF system, and/or via
U.S. Mail First Class, postage prepaid and properly addressed, to-wit:
Debtor
Albirdia D. Brown
293 Cherry Brown Lane
Ashland, MS 38603

Co-Debtor
Wendell W Brown
293 Cherry Brown Lane
Ashland, MS 38603

Co-Debtor
Wendell W Brown
2199 Lamar Rd.
Ashland, MS 38603

Debtor's Attorney                            (via ECF/CMF Electronic Notice)
Heidi Schneller Milam
P.O. Box 1169
Southaven, MS 38671

Chapter 13 Trustee                           (via ECF/CMF Electronic Notice)
Locke D. Barkley
6360 I-55 North
Suite 140
Jackson, MS 39211

U.S. Trustee                                 (via ECF/CMF Electronic Notice)
United States Trustee
501 East Court Street
Suite 6-430
Jackson, MS 39201

       CERTIFIED, this the ___ day of ___________, 2019.



                                              ls/Karen A. Maxcy
                                              Karen A. Maxcy
